                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TERA II, LLC, et al.,

       Plaintiffs,                           :       Case No. 2:19-cv-2221

       v.                                            Judge Sarah D. Morrison
                                                     Magistrate Judge Kimberly A. Jolson
RICE DRILLING D, LLC, et al.,                :

       Defendants.

                                    OPINION AND ORDER

       On June 17, 2019, Plaintiffs filed a Motion to Remand this action to the Belmont County

Court of Common Pleas. (ECF No. 25.) Defendants filed Memoranda in Opposition to the

Motion (ECF Nos. 38–41), and Plaintiffs filed a Reply (ECF No. 47). This matter is now before

the Court on Plaintiffs’ Objections (ECF No. 54) to the Report and Recommendation (R&R)

issued by the United States Magistrate Judge on August 16, 2019, (ECF No. 53) recommending

that the Court deny Plaintiffs’ Motion to Remand. Defendants have filed Responses to Plaintiffs’

Objections. (ECF Nos. 55–57.) This matter is now ripe for consideration. For the reasons set

forth below, the Court OVERRULES Plaintiffs’ Objections, ADOPTS the R&R, and DENIES

Plaintiffs’ Motion to Remand.

I.     BACKGROUND

       Plaintiffs TERA II, LLC; TERA III Honza, LLC; TERA IV, LLC; TERA Watson, LLC;

and Thomas Shaw each own certain oil and gas rights in Belmont County, Ohio. (Compl. ¶¶ 1–5,

ECF No. 1-1.) Defendant Rice Drilling D, LLC, (“Rice”) has leased property owned by Plaintiffs

for the development of oil and gas minerals. (Id. ¶¶ 30–44). Plaintiffs allege that Defendants

Rice; Gulfport Energy Corporation; Ascent Resources – Utica, LLC; XTO Energy Inc.; and



                                                 1
Phillips Exploration, LLC have infringed on Plaintiffs’ mineral rights by drilling property that

they are not entitled to drill, outside of the terms of the leases. (Id. ¶¶ 55–98.)

        On April 25, 2019, Plaintiffs filed suit in the Court of Common Pleas of Belmont County,

seeking a declaratory judgment regarding their rights under the leases and alleging trespass,

conversion, and unjust enrichment. (Id.) On May 28, 2019, Defendant Rice timely removed this

action to this Court, on the grounds of diversity jurisdiction, with the consent of each of its co-

defendants. (ECF No. 1.) On June 17, 2019, Plaintiffs filed a Motion to Remand this case to the

Court of Common Pleas on the grounds that forum selection clauses in the leases bar removal of

this action to federal court. (ECF No. 25.)

II.     STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a civil action brought in state

court when that action could have originally been brought in federal court on the grounds of

diversity jurisdiction. This right to removal can be waived, but the “‘waiver must be clear and

unequivocal.’” The Cadle Co. v. Reiner, Reiner & Bendett, P.C., 307 F. App’x 884, 887 (6th Cir.

2009) (quoting Regis Assocs. v. Rank Hotels (Mgmt.) LTD., 894 F.2d 193, 195 (6th Cir. 1990)).

One way in which this right can be waived is through the use of a forum selection clause. Id. at

886. However, under Sixth Circuit law, “‘[a] clause that does not even mention either removal or

the party seeking to remove cannot be a clear waiver of removal.’” Id. (quoting EBI-Detroit, Inc.

v. City of Detroit, 279 F. App’x 340, 347 (6th Cir. 2008)).

III.    ANALYSIS

        This Court agrees with the R&R. The Court also finds Plaintiffs’ objections to be

substantially duplicative of their initial Motion. Accordingly, it is necessary to address only

briefly three arguments raised by Plaintiffs—1) that Cadle changed the rules on interpreting



                                                   2
forum selection clauses to require that they be interpreted using ordinary contract interpretation

standards, 2) that the Magistrate Judge’s interpretation of the forum selection clauses renders

them superfluous, and 3) that the language of the particular forum selection clauses at issue

requires that they be read to waive the right of removal.

       As to the first, as Gulfport Energy Corporation points out, it is not the case that Cadle

both set the rule on interpreting forum selection clauses in this circuit and subsequently changed

that same rule. (ECF No. 55, at 3.) Plaintiffs’ argument muddles two separate points. As Cadle

explains, “[g]eneral principles of contract interpretation apply when determining whether a

[forum selection] clause explicitly waives the right of removal.” 307 F. App’x at 886. None of

the parties dispute this. However, regardless of whether Ohio law governs the substantive

matters in this case, it is federal law that governs the federal right of removal and any potential

waiver of that right. See Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 27 (1988) (“If Congress

intended to reach the issue before the District Court, and if it enacted its intention into law in a

manner that abides with the Constitution, that is the end of the matter . . . .”). Under Sixth Circuit

law, forum selection clauses cannot waive the right of removal without explicitly mentioning

either removal or the party seeking to remove. EBI-Detroit, 279 F. App’x at 347. Because the

forum selection clauses here do neither, they do not waive the right of removal.

       Second, the forum selection clauses have not been rendered superfluous. As the R&R

points out, there is a difference between filing a case in federal court in the first instance and

removing a case to federal court, which is why Plaintiffs’ reliance on W.G. Tomko, Inc. v.

Franklin County Board of Commissioners, No. 2:13-CV-55, 2014 WL 347037 (S.D. Ohio Jan.

30, 2014), is misplaced. (See, e.g., ECF No. 53 at 4–5.) Accordingly, while the forum selection

clauses at issue may bar the parties from filing suit in federal court in the first instance (which is



                                                   3
why they are not superfluous), they do not bar the removal of Plaintiffs’ lawsuit.

       Third, Plaintiffs insist, without citation or explanation, that the “determined by” language

in the forum selection clauses at issue is different from the “resolved in” language in Cadle. See

307 F. App’x at 885. This argument is not persuasive. These words are equally all-encompassing

and cannot seriously be distinguished. While in a vacuum it might be reasonable to interpret both

types of language to bar removal, Sixth Circuit precedent squarely forecloses such an

interpretation.

IV.    CONCLUSION

        Based upon the foregoing, and pursuant to Rule 72(b) of the Federal Rules of Civil

Procedure, after a de novo determination of the record, this Court concludes that Plaintiffs’

Motion to Remand is meritless. The Court, therefore, ADOPTS the Magistrate Judge’s Report

and Recommendation (ECF No. 53), OVERRULES Plaintiffs’ objections to the R&R (ECF No.

54), and DENIES Plaintiffs’ Motion (ECF No. 25).



       IT IS SO ORDERED.



                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
